The defendant asked certain instructions, which were not given. The refusal is deemed excepted to, but if the exception is not set out by the appellant in stating his case on appeal it is waived. Taylor v. Plummer, 105 N.C. 56; Marshall v. Stine,   (809)112 N.C. 697; Davis v. Duval, 112 N.C. 833. Indeed, no *Page 556 
exception whatever appears to have been made, and, no error appearing upon the face of the record proper, the judgment must be affirmed. See numerous cases cited in Clark's Code, p. 582, subhead "Where no errors are assigned."
Affirmed.
Cited: Cunningham v. Cunningham, 121 N.C. 417; Wilson v. Wilson,125 N.C. 527; Hicks v. Kenan, 139 N.C. 338; Hancock v. Tel. Co.,142 N.C. 163.